              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:18-cr-00139-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                        ORDER
                                 )
ANTHONY RYAN MOORE-POWELL )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to Seal

Unredacted Sentencing Memorandum and Exhibits [Doc. 38].

      The Defendant, through counsel, moves the Court for leave to file a

Sentencing Memorandum and exhibits thereto [Doc. 35] under seal in this

case. For grounds, counsel states that the memorandum and exhibits thereto

contain sensitive and personal information concerning the abuse of the

Defendant as a child, as well as information regarding other individuals not

party to this case. [Doc. 38]. Counsel, however, fails to explain why less

drastic alternatives to wholesale sealing of the memorandum and exhibits

thereto would not be effective, and fails to identify the particular portions of

these filings that warrant protection.
      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Defendant filed his motion on

August 22, 2019, and it has been accessible to the public through the Court’s

electronic case filing system since that time.

      The Fourth Circuit has recently addressed the balancing that the Court

should undertake in determining what portions, if any, should be redacted

from a defendant’s filings in a criminal case. United States v. Harris, 890 F.3d

480, 492 (4th Cir. 2018). References to a defendant’s cooperation are

entitled to sealing and should be redacted. As for other information a

defendant seeks to seal, the Court should consider the materiality of the

information to an understanding of the Defendant’s case. The more

significant the information to any relief the Defendant seeks, the less likely it

should be placed in the record under seal. For instance, identities of and

information regarding a defendant’s family members (particularly minors) are

                                       2
rarely germane to the factors for sentencing and thus would ordinarily be

allowed to be redacted. Id. at 492.

      Here, the first exhibit to the Defendant’s Memorandum [Doc. 35-1] is

the Defendant’s psychological evaluation. The Defendant’s psychological

evaluation contains much more detailed personal information than the

portions on which the Defendant’s Memorandum focuses on, including

information that is not relevant to the Defendant’s arguments. As such, the

Defendant’s psychological evaluation contains sensitive medical information

of the nature that is ordinarily sealed. Thus, the public’s right of access to

such information is substantially outweighed by the Defendant’s competing

interest in protecting the details of such information. See United States v.

Harris, 890 F.3d at 492. However, the Defendant fails to provide sufficient

grounds for the wholesale sealing of the Defendant’s Memorandum and the

remaining exhibits thereto. Further, the Defendant fails to identify with

specificity any portions of the Memorandum and exhibits thereto that require

redaction. As such, there is no basis to support a decision to seal the

Defendant’s Memorandum and remaining exhibits thereto.

      Having considered less drastic alternatives to sealing the Defendant’s

Memorandum and exhibits thereto [Doc. 35], the Court concludes that less




                                      3
drastic alternatives to wholesale sealing of the Defendant’s Memorandum

and exhibits thereto are feasible.

      Accordingly, the Defendant’s Motion to Seal is granted in part and

denied in part, and counsel shall be permitted to file the Defendant’s

psychological evaluation [Doc. 35-1] under seal. However, the Defendant’s

motion is denied as to the sealing of the Defendant’s Memorandum and

remaining exhibits thereto [Docs. 35, 35-2, 35-3, 35-4, 35-5, 35-6, 35-7].

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

Unredacted Sentencing Memorandum and Exhibits [Doc. 38] is GRANTED

IN PART and DENIED IN PART. Specifically, the Defendant’s Motion to Seal

is GRANTED to the extent that the Defendant’s psychological evaluation

[Doc. 35-1] shall be filed under seal and shall remain under seal until further

Order of the Court. The Defendant’s Motion to Seal [Doc. 38] is DENIED

WITHOUT PREJUDICE as to the Defendant’s Memorandum and remaining

exhibits thereto [Docs. 35, 35-2, 35-3, 35-4, 35-5, 35-6, 35-7], however, the

Defendant shall have (5) days from the entry of this Order to renew his

motion to seal with an accompanying redacted version of the Sentencing

Memorandum and remaining exhibits thereto on the public docket identifying

the particular portions thereof that Defendant contends warrant sealing.
                                              Signed: August 26, 2019
      IT IS SO ORDERED.

                                      4
